     4:20-cv-03021-JMG-SMB Doc # 30 Filed: 11/04/20 Page 1 of 2 - Page ID # 90




                                     IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF NEBRASKA

 HOSAKOTE M. NAGARAJ,

                                    Plaintiff,                                                              4:20CV3021

               vs.
                                                                                                  AMENDED FINAL
 THE PHYSICIAN NETWORK,                                                                         PROGRESSION ORDER

                                    Defendant.

       THIS MATTER is before the Court on the parties’ Joint Motion to Amend Progression
Order. (Filing No. 29.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court’s previous final progression order remain
in effect, and in addition to those provisions, shall be amended as follows:

           1)          The trial and pretrial conference will not be set at this time. The status conference
                       presently scheduled for December 9, 2020 is canceled. A status conference to
                       discuss case progression, the parties’ interest in settlement, and the trial and
                       pretrial conference settings will be held with the undersigned magistrate judge on
                       February 9, 2021at 11:00 a.m. by telephone. Counsel shall use the conferencing
                       instructions assigned to this case to participate in the conference. (Filing No. 22.)

           2)          The deadline for completing written discovery under Rules 33, 34, 36 and 45 of the
                       Federal Rules of Civil Procedure is October 1, 2020. Motions to compel written
                       discovery under Rules 33, 34, 36 and 45 must be filed by October 15, 2020

                       Note: A motion to compel, to quash, or for a disputed protective order shall not be
                       filed without first contacting the chambers of the undersigned magistrate judge to
                       set a conference for discussing the parties’ dispute.

           3)          The deadlines for identifying expert witnesses expected to testify at the trial, (both
                       retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                       Civ. P. 26(a)(2)(C)), are:

                                  The parties do not anticipate calling experts at trial.

           4)          The deadlines for complete expert disclosures1 for all experts expected to testify at
                       trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                       (Fed. R. Civ. P. 26(a)(2)(C)), are:

                                  The parties do not anticipate calling experts at trial.




           1
              While treating medical and mental health care providers are generally not considered “specially retained experts,” not all their opinions
relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their treatment documentation. As to each
such expert, any opinions which are not stated within that expert’s treatment records and reports must be separately and timely disclosed.
4:20-cv-03021-JMG-SMB Doc # 30 Filed: 11/04/20 Page 2 of 2 - Page ID # 91




   5)     The deposition deadline, including but not limited to depositions for oral testimony
          only under Rule 45, is February 12, 2021.

             a. The maximum number of depositions that may be taken by the plaintiffs as
                a group and the defendants as a group is 10.

             b. Depositions will be limited by Rule 30(d)(1).

   6)     The deadline for filing motions to dismiss and motions for summary judgment is
          January 15, 2021.

   7)     The parties shall comply with all other stipulations and agreements recited in their
          Rule 26(f) planning report that are not inconsistent with this order.

   8)     All requests for changes of deadlines or settings established herein shall be directed
          to the undersigned magistrate judge. Such requests will not be considered absent a
          showing of due diligence in the timely progression of this case and the recent
          development of circumstances, unanticipated prior to the filing of the motion,
          which require that additional time be allowed.

   Dated this 4th day of November, 2020.

                                                 BY THE COURT:
                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
